Order filed January 31, 2019




                                     In The

                     Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00784-CV
                                 ____________

                   GLENN HERBERT JOHNSON, Appellant

                                       V.

  HARRIS COUNTY, HARRIS COUNTY EDUCATION DEPARTMENT,
     THE PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY,
       THE HARRIS COUNTY FLOOD CONTROL DISTRICT, THE
        HARRIS COUNTY HOSPITAL DISTRICT, THE CITY OF
    HOUSTON, THE HOUSTON INDEPENDENT SCHOOL DISTRICT,
        AND THE HOUSTON COMMUNITY COLLEGE SYSTEM.,
                          Appellees


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-71003

                                  ORDER

      Appellant’s brief was due January 10, 2019. No brief or motion for extension
of time has been filed.
      On January 3, 2019, appellees filed a motion to dismiss for want of
prosecution. Unless appellant files a brief with this court on or before February 11,
2019, the court will grant appellees’ motion and dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM